Court of Appeals
                            First District of Texas
                                    BILL OF COSTS

                                    No. 01-14-00482-CV

                                     RSL-3B-IL, Ltd.

                                           v.

 The Prudential Insurance Company of America and Prudential Structured Settlement Company
      f/k/a Prudential Property and Casualty Insurance Company of Holmdel, New Jersey

           NO. 2012-12560 IN THE 269TH DISTRICT COURT OF HARRIS COUNTY



  TYPE OF FEE           CHARGES         PAID/DUE            STATUS             PAID BY
     MT FEE              $15.00         08/10/2015           E-PAID               ANT
     MT FEE              $10.00         07/24/2015           E-PAID               ANT
     MT FEE              $10.00         03/16/2015           E-PAID               ANT
     MT FEE              $10.00         02/23/2015           E-PAID               ANT
     MT FEE              $10.00         02/02/2015           E-PAID               ANT
SUPP CLK RECORD          $462.00        12/12/2014            PAID                APE
     MT FEE              $10.00         12/04/2014           E-PAID               APE
     MT FEE              $10.00         11/20/2014           E-PAID               APE
SUPP CLK RECORD         $1,320.00       10/27/2014            PAID                ANT
     MT FEE              $10.00         10/13/2014           E-PAID               ANT
     MT FEE              $10.00         09/11/2014           E-PAID               ANT
  CLK RECORD             $222.00        08/12/2014            PAID                ANT
  RPT RECORD            $3,052.50       08/12/2014            PAID                ANT
     MT FEE              $10.00         08/05/2014           E-PAID               ANT
     FILING              $175.00        07/03/2014           E-PAID               ANT
STATEWIDE EFILING             $20.00           07/03/2014               E-PAID                  ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                    $5,356.50.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this April 22, 2016.